ju

PERMIS KSAR HADADA

CONTRAT DE PARTAGE DE PRODUCTION

RELATIF AUX TRAVAUX DE RECHERCHE
ET
D'EXPLOITATION DES GISEMENTS D’HYDROCARBURES

Entre

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

ET
PETROCELTIC KSAR HADADA Ltd

GA.I.A srl.

DERWENT RESOURCES (Ksar Hadada) Ltd
CONTRAT DE PARTAGE DE PRODUCTION

ENTRE LES SOUSSIGNEES:

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES,ayant son siège à
Tunis, 27 bis Avenue Khéreddine Pacha 1002-Tunis -Tunisie , représentée aux fins
des présentes par son Président Directeur Général, Monsieur Ali Chine, ci-après
dénommée “ETAP", agissant en tant que Titulaire ; 174 REZ0 Loù

D'UNE PART
Et

Petroceltic Ksar Hadada Ltd, société de droit de Jersey loi 1991, ayant son siège
social au Waterloo House Don Street,ST Helier Jersey ,JE2 4TQ , élisant domicile
légal en Tunisie c/o Etude Maître Samir Abdelly sis au Carthage Building ,Tour A,
Rue du Lac de Constance ,les Berges du Lac -2045-Tunis, Tunisie représentée aux
fins des présentes par Mr John Edward Craven de nationalité anglaise, agissant en
qualité de Fondé de Pouvoir dûment habilité à cet effet; ci-après dénommée
(Petroceltic ) ;

=

GA..A. srl , société de droit italien , ayant son siège social à Via Pastrengo,28 -
57128-Livorno-ltalie, élisant domicile légal en Tunisie c/o Etude Maître Samir
Abdelly, Carthage Building ,Tour A , Rue du Lac de Constance les Berges du Lac -
2045-Tunis, Tunisie , représentée aux fins des présentes par Mr Roberto Bencini de
nationalité italienne , agissant en qualité d'Administrateur dûment habilité à cet effet ;
ci-après dénommée (GA.I.A.)

EE

Derwent Resources (Ksar Hadada) Ltd, société de droit anglais, ayant son siège
social au The Hollow, Penn Lane, Melbourne, Derbyshire, DE731EP- Royaume Uni,
élisant domicile légal en Tunisie c/o Etude Maître Samir Abdelly , Carthage Building
Tour À , Rue du Lac de Constance les Berges du Lac 2045-Tunis, Tunisie,
représentée aux fins des présentes par Mr George Henry Stephen Staley de
nationalité anglaise , agissant en qualité de Fondé de Pouvoir dûment habilité à cet
effet; ci-après dénommée ( Derwent ) ;

Petroceltic, GA.IL.A et Derwent sont désignées ci-après "l'Entrepreneur".
D'AUTRE PART

ÿ

RB
Il est préalablement exposé ce qui suit :

ETAP est en droit conformément aux dispositions du Code des Hydrocarbures
promulgué par la loi n°99 du 17 Août 1999 telle que modifiée et complétée par la loi n°
2002-23 du 14 février 2002 d'obtenir de l'Autorité Concédante un Permis de
Recherche exclusif, couvrant tout le périmètre visé à l'Article 2 ci-après
dénommé Permis « Ksar Hadada » ou « Permis ».

ETAP est en droit, conformément aux dispositions de l'Article 39.2 du Code des
Hydrocarbures promulgué par la Loi n°99-93 du 17 Août 1999 telle que modifiée et
complétée par la loi n°2002-23 du 14 février 2002, d'obtenir une ou plusieurs
Concessions dérivées du Permis « Ksar Hadada ».

ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures,
promulgué par la Loi n°99-93 du 17 Août 1999 telle que modifiée et complétée par la
loi n°2002-23 du 14 février 2002, de conclure un Contrat de Partage de Production
« Contrat » avec un Entrepreneur possédant les ressources financières et l'expérience
technique nécessaires;

L'Entrepreneur possède les ressources financières et l'expérience technique
nécessaires pour conduire les Opérations Pétrolières;

ETAP et l'Entrepreneur désirent conclure un Contrat concernant la recherche,
l'exploitation et la production des hydrocarbures liquides et/ou gazeux dans le Permis
visé à l'Article 2 et les Concessions qui en seraient issues.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

Article premier : Définitions

1.1. "Année": signifie une période de douze (12) mois calendaires selon le
calendrier grégorien.

1.2. "Abandon d'une Concession" : signifie la fermeture d'un puits, la récupération
des installations de production et la remise en état des sites d'exploitation.

1.3. "Activités de Recherche" ou "Opérations de Recherche" ou "Recherche" :
signifie, au sens du Code des Hydrocarbures, les études et les travaux notamment
géologiques, géophysiques et de forage ainsi que les essais de production, chacun
de ces essais ne devant pas dépasser sept (7) jours et ce, en vue de découvrir des
gisements d'Hydrocarbures et d'en apprécier l'importance des réserves en place et
récupérables et plus généralement toutes opérations liées aux précédentes et
concourant aux même objectifs.

1.4. "Appréciation" ou "Travaux d'Appréciation" : signifie les Opérations de
Recherche conduite en vue d'en apprécier l'importance des réserves en piace et
récupérables et déterminer l'étendue d'un Gisement découvert.

1.5. "Baril" : équivaut à quarante deux (42) gallons des Etats Unis d'Amérique,
mesuré à l'état liquide rapporté aux conditions standards, telles que définies par

l'American Petroleum Institute (« A.P.I. »).
di: 4
1.6. "Code des Hydrocarbures" ou "Code" : signifie le Code des Hydrocarbures tel
que promulgué par la Loi n°99-93 du 17 août 1999 telle que complétée et modifiée
par la loi n°2002-23 du 14 février 2002 ainsi que les textes subséquents pris pour
son application.

1.7. "Concession" ou "Concession d'Exploitation" : signifie le titre des
Hydrocarbures dérivant du Permis, octroyé conformément aux dispositions du Code
des Hydrocarbures et de la Convention et ses annexes.

1.8. "Convention" : signifie la Convention Particulière relative aux Travaux de
Recherche et d'Exploitation des Gisements d'Hydrocarbures dans le Permis de
Recherche « Ksar_Hadada ». Laquelle Convention sera signée à Tunis entre l'Etat
Tunisien, d'une part, et ETAP, Petroceltic, GAL.A. et Derwent d'autre part
conformément au Code des Hydrocarbures.

1.9. "Date de Découverte Economique" : signifie la date citée à l'Article 8
paragraphe 5 du présent Contrat.

1.10. "Date d'Effet”: signifie la date de publication au Journal Officiel de la
République Tunisienne de l'Arrêté institutif du Permis, sous réserve de l'approbation
de la Convention et de ses Annexes par Décret.

1.11. "Découverte Economique" ou "Découverte Economiquement Exploitable"
au sens de l'Article 41 du Code, signifie la découverte d'un ou plusieurs Gisement(s)

les investissements nécessaires pour la mise en Production du Gisement sont
économiquement.

1.12. "Dépenses liées à toutes Opérations de Recherche", "Dépenses liées à
toutes Opérations de Développement" et "Dépenses liées à toutes Opérations
de Production et Production Economique" : signifient les dépenses réalisées et
comptabilisées conformément à la "Procédure Comptable", annexée au présent
Contrat.

1.13. "Développement" ou "Opérations de Développement" : signifie le forage
des puits autres que des puits de recherche et d'appréciation, la construction et la
mise en place d'équipements, de conduites, d'installations, d'usines, de réseaux etc.
à l'intérieur et à l'extérieur du Permis, requis pour réaliser l'extraction, le traitement, le
transport, le stockage et l'enlèvement au point d'exportation des Hydrocarbures
liquides ou gazeux, ainsi que pour le recyclage de la Production ou pour tout autre
projet de récupération secondaire ou tertiaire y compris la production préliminaire, les
essais et autres activités en relation avec l'une quelconque des opérations précitées,
menées avant la date de commencement de la Production Economique.

1.14. "Gaz" : signifie le gaz naturel aussi bien associé que non associé, et l'un
onque de ses éléments constituant, produits à partir de n'importe quel puits
situé dans le Permis et dans la Concession en dérivant toutes substances non-
hydrocarbonées s'y trouvant incluses y compris le gaz résiduel.

1.15. "Gisement" : signifie un piège contenant une accumulation naturelle et
continue d'Hydrocarbures, tel que défini dans le Code des es

7
1.16. “Hydrocarbures" : signifie les hydrocarbures naturels liquides et gazeux, tels
que définis à l'article 2.e., f. et g. du Code des Hydrocarbures.

1.17. "Opérateur" : désigne l’une des sociétés composant l'Entrepreneur ou toute
autre entité chargée d'effectuer toute opération pétrolière en vertu du présent
Contrat.

1.18. "Opérations Pétrolières" : signifie toutes les Opérations de Recherche,
d'Appréciation, de Développement, d'Exploitation et d'Abandon, conduites en vertu
du présent Contrat.

4.19. "Partie" ou "Parties" : désigne le Titulaire ou l'Entrepreneur ou les deux et
les cessionnaires éventuels de l'une ou plus des sociétés composant l'Entrepreneur.

4.20. "Période de Validité du Permis” : signifie la période initiale de validité du
Permis ou toute autre période de renouvellement ainsi que leurs extensions
éventuelles accordées selon les dispositions du Code des Hydrocarbures et du
Cahier des Charges annexé à la Convention.

1.21. "Hydrocarbures Liquides" ou « Pétrole »": signifie le pétrole liquide et les
liquides de gaz naturel.

4.22. "Production Economique" ou "Opérations de Production Economique" ou
"Exploitation": signifie toute activité réalisée dans le Permis et/ou les Concessions
après la Date de la Découverte Economique en vue de l'extraction, du traitement, du
transport, du stockage et de l'enlèvement au point d'exportation de pétrole ainsi que
tous travaux et activités s'y rattachant, y compris les opérations d'amélioration de ia
récupération telles que le recyclage, la compression, le maintien de pression ou
l'injection d'eau, mais à l'exclusion des travaux de remise en état après abandon du
champ.

1.23. "Production" : signifie l'extraction et autres travaux ou services s'y rattachant.

1.24. Société ou Organisme Affilié : désigne :

i. Toute société ou organisme dans les assemblées desquelles une Partie
détient directement ou indirectement plus de cinquante pour cent (50%) des
droits de vote, ou

ii. Toute société ou organisme ou établissernent public détenant, directement
ou indirectement plus de cinquante pour cent (50%) des droits de vote dans
les assemblées d'une Partie, ou

ji. Toute société ou organisme dans les assemblées desquelles plus de
cinquante pour cent (50%) des droits de vote sont détenus directement ou
indirectement par une Partie, au sens des alinéas (a) et (b) ci-dessus,
ensemble ou séparément.

4.25. "Trimestre" : signifie une période de trois mois calendaires commençant
respectivement le 1er janvier, le er avril, le 1er juillet, ou le fer octobre de chaque

. 4 4

mn

18
Article deux : Objet

Le présent Contrat conclu dans le cadre de la Convention, a pour objet la Recherche
et l'Exploitation d'hydrocarbures liquides et gazeux dans le cadre du Permis « Ksar
Hadada »tel que défini à l'Annexe A de la Convention.

ETAP et l'entrepreneur ont déposé auprès de la Direction Générale de l'Energie une
demande de Permis de Recherche des Hydrocarbures conformément aux
dispositions légales et notamment au Titre VI du Code. Ce Permis sera attribué à
ETAP, laquelle a conclu avec l'Entrepreneur le présent Contrat de Partage de
Production, ETAP et l'Entrepreneur seront liés conformément aux dispositions de
l'Article 98 dudit Code. Le Permis demandé est dit « Ksar Hadada».

ETAP s'engage à confier à l'Entrepreneur la conduite et l'exécution des Opérations
Pétrolières dans le Permis et/ou la/les Concession(s) en dérivant, sauf renonciation
expresse de la part de l'Entrepreneur.

L'Entrepreneur s'engage à financer, à son risque exclusif, la totalité des Opérations
Pétrolières et sera assujetti dans le cadre de la réalisation de ses travaux sur le
Permis et les Concessions en découlant, aux dispositions de la Convention de ses
annexes.

Article trois : Date d'effet et durée de contrat

3.1. Le présent Contrat entrera en vigueur à la Date d'Effet, telle que définie dans
l'Article 1.10 ci-dessus.

3.2. Le présent Contrat est conclu pour toute la durée de validité du Permis y compris
ses renouvellements et extensions de la durée et de toute(s) Concession(s) en
dérivant et de l'accomplissement par chacune des Parties de ses droits et obligations
découlant du Code, de la Convention et du présent Contrat.

3.3. Toute demande faite par l'Entrepreneur à l'ETAP, de renouvellement,
d'extension de la superficie ou de la durée de validité du Permis, doit parvenir à
l'ETAP au moins un mois avant la date limite de dépôt de ladite demande.

3.4. Durant la phase de Recherche, l'Entrepreneur peut à tout moment et sur préavis
de trois (3) mois, notifier à l'ETAP qu'il met fin aux Opérations de Recherche, sous
réserve que l'Entrepreneur remplisse ses obligations contractuelles y afférentes.

3.5. Durant la phase d'Exploitation, et sous réserve que l'Entrepreneur ait rempli ses

obligations contractuelles, il pourra à tout moment et sur préavis de trois (3) mois,

notifier à l'ETAP qu'il met fin aux Opérations Pétrolières dans une Concession. De ce

fait, ETAP et l'Entrepreneur seront libérés de toute obligation de quelque nature que
e soit.

3.6. Toute résiliation doit intervenir dans le cadre de l'Article 29 ci-après.

f y»
ICIHUSPISIISUI SDL LUIHIPUDS U UII VUTIDUI HUIT US UUID [UY } DUUIGISO , ISO UGS DUUIGIGD
formant l'Entrepreneur sont solidaires pour tout droit, intérêt et obligation de ce
dernier découlant du Code des Hydrocarbures de la Convention et du présent
Contrat.

4.1(b) ETAP confie les Opérations Pétrolières dans le Permis eÿou la/les
Concession(s) à l'Entrepreneur, lequel s'engage à préparer et à exécuter ces
Opérations conformément aux dispositions du Code des Hydrocarbures, de la
Convention et du présent Contrat, et aux programmes et budgets approuvés par le
Comité Conjoint de Gestion visé à l'Article 6, en accord avec les pratiques
généralement en usage dans l'industrie pétrolière internationale.

4.2. L'Entrepreneur supportera, paiera et aura droit de comptabiliser la totalité des
dépenses effectuées dans le cadre des Opérations de Recherche, d'Appréciation, de
Développement, de Production et d'Abandon.

4.3. L'Entrepreneur a le droit de recouvrer, dans la limite des règles de partage
définies ci-après, la totalité des dépenses engagées dans le cadre du présent
Contrat, conformément aux dispositions de l'Article 9 ci-après, de même qu'il sera
rémunéré au moyen de la part de Pétrole ou de Gaz de Partage lui revenant
conformément aux dispositions de l'Article 10 ci-après.

4.4. L'Entrepreneur peut faire appel, pour la préparation et l'exécution des Opérations
Pétrolières, aux personnels, services, matériaux et équipements de ses Sociétés
Affiliées ainsi qu'à tout entrepreneur ou sous-traitant approprié, conformément aux
dispositions du Code, de la Convention, et des Articles 20 et 21 du présent Contrat.

4.5. L'Entrepreneur pourra demander à ETAP, avant l'expiration de chaque période
de validité du Permis, de déposer auprès de l'Autorité Concédante une demande de
renouvellement du Permis. Sous la seule condition que l'Entrepreneur ait respecté
les obligations de l'Article 7.1, ETAP est tenue de satisfaire une telle demande dans
les délais prescrits.

4.6. L'Opérateur, sous le contrôle du Comité Conjoint de Gestion, conduira toutes les
Opérations Pétrolières avec diligence, selon les règles de l'art appliquées dans
l'industrie pétrolière internationale, de manière à réaliser une récupération optimale
des ressources naturelles découvertes dans le Permis.

4.7. L'Entrepreneur fera appel à du personnel de l'ETAP pour tous travaux et études
qui seront réalisées, pour les besoins du Permis et/ou Concessions, par lui ou des
tiers selon des modalités à définir le moment venu.ETAP pourra proposer à
l'Entrepreneur des candidatures en vue de leur affectation auprès de l'Opérateur.

L'Entrepreneur décidera seul du nombre des candidatures à retenir, de la nature, du
lieu de travail et des rémunérations à payer à ce personnel. Tous les coûts supportés
par l'Entrepreneur seront considérés comme des dépenses recouvrables selon les

dispositions de l'Article 9 ci-après. Gun
7 A

Article cinq : Impôts, Droits, Taxes

Les droits, taxes, impôts, tarifs et redevances dûs ou payables au titre du présent
Contrat seront acquittés conformément aux dispositions du Code des Hydrocarbures
et des Articles 3 et 4 de la Convention.

Article six : Comité Conjoint de Gestion — Rôle d’opérateur
6.1. Comité Conjoint de Gestion :

6.1.1. ETAP et l'Entrepreneur formeront dans les trente (30) jours à compter de la
Date d'Effet du présent Contrat, un Comité Conjoint de Gestion, ci-après dénommé
"Comité", composé par moitié de représentants de l'ETAP et par moitié de
représentants de l'Entrepreneur. Chaque représentant disposera d'une voix. Un des
représentants de l'Entrepreneur sera nommé Président dudit Comité.

6.1.2. Le Comité est chargé du contrôle des Opérations Pétrolières menées en vertu
du présent Contrat. A ce titre, il est, notamment, seul habilité à examiner et statuer
sur les propositions de l’'Opérateur concernant ce qui suit :

a) les programmes annuels de travaux et budgets, y compris les révisions de
ceux-ci et les dépenses imprévues ;

b) La liste des fournisseurs proposée par l'Opérateur et relatifs à des marchés
dont le montant excède l'équivalent en dinars tunisiens de trois cent mille
dollars américains (300.000 USS); à

c) Le choix des lieux, date, nature et profondeur des forages ainsi que du
nombre de ces forages, conformément aux engagements de l'Entrepreneur ;

d) Les contrats et marchés proposés par l'Opérateur à la suite d'appels d'offres
et dont le montant excède trois cent mille dollars (300.000 USS). Etant
entendu qu'en cas d'attribution d'un marché dont le montant excède

équivalent en dinars de cent cinquante mille dollars (150.000 USS) à une

iliale de l'une des Parties, l'accord du Comité Conjoint de Gestion, sera
requis ;

e) L'opportunité du développement d'un Gisement donné, eu égard aux

conditions économiques du champ considéré, sur la base d'un plan de

développement ou d’un plan de développement complémentaire présenté par

"Opérateur dans les délais légaux ;

Le programme de travaux relatif à la mise en œuvre de la récupération

secondaire et tertiaire ;

ñ) Tous plans d'assurances couvrant l'ensemble des activités et Opérations

Pétrolières entrant dans le cadre du présent Contrat ;

g) Le choix du système de production à metire en place;

h) Le plan d'Abandon des sites d'exploitation;

i) Toute étude relative aux Opérations Pétrolières.

L'Opérateur communiquera au Comité dans un délai raisonnable tous documents et
informations relatifs aux sujets définis ci-dessus et à tous autres sujets d'importance
en rapport avec les Opérations Pétrolières.

6.1.3. Les décisions du Comité seront prises à l'unanimité, à condition toutefois qu’au
cas où l'unanimité ne pourrait être obtenue sur une question soumise par
l'Entrepreneur, dans les formes requises, les voix de l'Entrepreneur seront
prépondérantes pour les décisions relatives aux Opérations de Recherche ainsi que
celles se rapportant aux propositions de l'Opérateur dans le cadre des alinéas (c), (f,
(h) du paragraphe 1-2 du présent article 6.

6.1.4. Le Comité se réuni tous les semestres, durant la phase de Recherche et
d'Appréciation et tous les trimestres au cours des phases de Développement et
d'Exploitation, sur convocation de son président et à la requête de l'une des deux
Parties par notification donnée à l'autre Partie au moins vingt (20) jours à l'avance.
En cas de circonstances nécessitant une action urgente, une durée de notification
plus courte mais d'au moins trois (3) jours pourra être fixée. La notification doit
spécifier la date proposée, le lieu et l'ordre du jour de la réunion. Les décisions du
Comité peuvent être arrêtées sans tenue de réunion si tous les représentants des
deux Parties notifient leur consentement conformément aux stipulations de l'Article
33 ci-après.

6.1.5. Les réunions du Comité se tiendront à Tunis, ou à tout autre endroit en
Tunisie, fixé par la Partie qui émet la convocation.

6.1.6. La présence au moins d'une majorité des membres de représentants est
nécessaire à la validité des délibérations. Chaque membre peut voter par procuration
écrite et signée en faveur d'un autre membre du Comité. Toutefois dans le cas où un
membre n'exprimerait pas un vote sur une résolution dûment soumise au Comité
Conjoint de Gestion soit directement, soit par procuration, cette décision sera
considérée comme ayant été adoptée.

6.1.7. ETAP et l'Entrepreneur pourront désigner également à tout moment un
membre suppléant ou un remplaçant; ce droit pourra être exercé par notification
écrite adressée à l'autre Partie.

6.1.8. ETAP et l'Entrepreneur auront le droit de se faire accompagner et assister par
des experts ou conseillers à n'importe quelle réunion du Comité pour assister aux
discussions, d'ordre technique ou autre, comme de nécessaire.

6.1.9. L'Opérateur, après consultation avec ETAP, sera responsable de la
préparation de l'ordre du jour et des documents de travail de chaque réunion ainsi
que de la conservation des archives des réunions et décisions du Comité. Toute
documentation relative à ces réunions sera transmise à ETAP en temps utile.

6.1.10. L'Opérateur sera autorisé à engager des dépenses non approuvées par le
Comité dans les cas suivants :

- situations d'urgence, telles que définies dans l'Article 7.1.e et 7.2.(iv) du
présent Contrat,

- au titre de dépassements budgétaires, dans la limite de douze et demi pour
cent (12,5 %) avec un maximum de l'équivalent en dinars Tunisiens de cent
cinquante mille Dollars Américains (150.000 US$) pour chaque rubrique

(PE x
budgétaire. Ce taux et cette limite pourront être révisés, le cas échéant, d'un
commun accord. Dans tous les cas, le Comité sera saisi au plutôt aux fins
d'approbation.

- _Ilest entendu que dans le cas de difficultés qui peuvent être rencontrées lors
d'un forage et que l'Entrepreneur sera amené à dépasser le budget
correspondant ,le Comité Conjoint de Gestion sera immédiatement informé du
dit dépassement ,son approbation sera requise dans le cas ou ledit
dépassement sera supérieur à un million de Dollars Américains (1.000.000
USS)

6.2. Rôle d'Opérateur :

En application des dispositions de l'article 98.b du Code des Hydrocarbures,
l'Entrepreneur étant formé du groupe des sociétés GA.I.A. , Petroceltic et Derwent,
l'une d'elle aura les responsabilités de l'opérateur. À cet effet, Petroceltic est
désignée pour exercer le rôle d'Opérateur conformément aux dispositions du présent
Contrat.

.2.1. Travaux de Recherche : Petroceltic est désigné Opérateur et conduira toutes
les Opérations de Recherche.

5.2.2. Travaux de Développement : Petroceltic conduira toutes les Opérations de
Développement.

L'ETAP sera associé à la réalisation de tout plan de développement ; les conditions
et les modalités de cette participation seront définies entre l'Opérateur et l'ETAP.

6.2.3.Travaux de Production Economique : l'Entrepreneur et ETAP créeront un
comité technique paritaire qui conseillera le Comité Conjoint de Gestion sur tous les
aspects relatifs aux Opérations de Production Economique. Pour l'exercice du rôle
d'Opérateur, les Parties opteront pour l’une des alternatives suivantes :

{i) Petroceltic assumera les responsabilités de l'Opérateur

(ii) Une société commune paritaire ETAP/L'Entrepreneur travaillant au prix
coûtant

{ii Toute autre formule qui pourrait être retenue d'un commun accord entre
l'ÉTAP et l’Entrepreneur

Petroceltic continue d'exercer le rôle d'Opérateur jusqu'à la prise d'une décision
concernant le choix de l’une des alternatives citées ci-dessus.

Il'est entendu que le choix sera dicté par l'optimisation de la valeur potentielle de
la découverte.

Ces alternatives seront étudiées dans l’ordre ci-dessus énoncé. Au cas où l'une des
options décrites aux paragraphes ci-dessus serait retenue par les Parties, cette
option entrera en fonction au plus tard le er janvier de l'Année suivant le
commencement de la Production Economique ; étant entendu que cette date pourra
être reportée d'un commun accord si, à la date convenue, le transfert du rôle
d'Opérateur est susceptible de perturber la bonne marche des premières Opérations

Article sept : Programme de travaux et de dépenses
7.1. Travaux et dépenses de recherche et d'appréciation F4 Eur

10

Li
a). L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque les
Travaux de Recherche sur le Permis. L'Entrepreneur est notamment seul
responsable vis-à-vis de l'Autorité Concédante de l'obligation relative à la réalisation
des travaux minima en application des dispositions des articles 3, 5 et 9 du Cahier
des Charges annexée à la Convention. L'Entrepreneur est seul redevable à l'Autorité
Concédante du versement prévu par le Cahier des Charges en cas de non-
réalisation desdits travaux minima.

b) L'Entrepreneur commencera les travaux de Recherche au plus tard six (6)
mois après la Date d'Effet du présent Contrat sous réserve de l'approbation par
décret de la Convention et de ses annexes.

Durant la validité du présent Contrat, ETAP mettra à la disposition de l'Entrepreneur,
toutes les données en sa possession, relatives au Permis.

c) Dans les trois (3) mois qui suivront la Date d'Effet, l'Entrepreneur soumettra à
l'examen du Comité, un programme de travail et un budget détaillé afférent aux
Opérations Pétrolières. La même procédure s'appliquera ultérieurement aussi
longtemps que le Permis est en cours de validité, les programmes de Recherche et
budgets étant toutefois soumis au Comité deux (2) mois avant le commencement de
l'Année. Toutes modifications ultérieures seront soumises à l'approbation du Comité.

d) Tout programme de travaux et tout budget soumis au Comité en application
des dispositions du présent Article 7, ainsi que tout amendement ou modification
y afférent, devront être conformes aux stipulations du présent Article, relatives
aux travaux et dépenses, afférents à la période de validité du permis concernée
par de tels programmes de travaux et budgets.

e). En cas d'urgence, ce qui comprend, à titre énonciatif et non limitatif, le risque
de perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur peut
effectuer autant de dépenses additionnelles hors budget que nécessaire en vue de
prévenir ou de limiter un tel risque. De telles dépenses seront considérées comme
dépenses de Recherche et seront recouvrées conformément aux dispositions de
Article 9.

f) L'Entrepreneur sera responsable de la préparation et de l'exécution du
programme de travaux d'Exploration en accord avec les pratiques en usage dans
‘industrie pétrolière internationale.

ÿ L'Entrepreneur fournira à ETAP dans les soixante (60) jours suivant la fin de
chaque Trimestre un compte-rendu des travaux de Recherche, faisant ressortir le
otal des dépenses par rubrique budgétaire encourues par l'Entrepreneur durant le
Trimestre considéré.

h) Dans le cadre d'un programme d'appréciation d'une découverte,
Entrepreneur peut décider de réaliser un test de longue durée d'un puits ( EARLY
PRODUCTION) conformément aux dispositions du Code des Hydrocarbures. La
production résultant de ce test sera partagé comme suit :

i. 35 % revenant à ETAP et destinés à acquitter ia Redevance et satisfaire à son
obligation de vente au Marché Local ;

65 % seront consacrés en priorité au recouvrement de tous les coûts

opératoires du test (directs et indirects);

ji.

Tout excédant résultant de l'application de l'alinéa (ii) sera partagé entre

ETAP et l'Entrepreneur respectivement 30 % et 70 %.

7.2. Travaux et dépenses de développement et d'exploitation

ii

in

iv.

L'Entrepreneur s'engage à réaliser, à sa charge et à son seul risque, les
travaux de développement, d'exploitation et d'abandon de toute Concession
issue du Permis.

. Dans les trois (3) mois qui suivront la date d'adoption du Plan de

Développement, l'Entrepreneur soumettra à l'examen du Comité, le premier
programme de travaux et le premier budget annuel détaillé afférent aux
Opérations de développement. La même procédure s'appliquera
ultérieurement aussi longtemps que la Concession sera en cours de validité,
les programmes et budgets étant toutefois soumis au Comité deux (2) mois
avant le commencement de l'année. Toute modification ultérieure sera
soumise à l'approbation du Comité.

.Tout programme de travaux et tout budget soumis au Comité, ainsi que tout

amendement ou modification y afférent, devront être conformes aux
stipulations du présent Contrat et relatives aux travaux et dépenses afférents
au développement et à l'exploitation de la Concession concernée par de tels
programmes de travaux et budgets.

.En ces d'urgence, ce qui comprend à titre énonciatif et non limitatif, le risque

de perte de vies ou de biens ou d'atteinte à l'environnement, l'Entrepreneur
peut effectuer autant de dépenses additionnelles hors budget que nécessaire
en vue de prévenir ou de limiter un tel risque. De telies dépenses seront
considérées comme dépenses recouvrables conformément aux dispositions
de l'Article 9.

L'Opérateur sera responsable de la préparation et de l'exécution du
programme de travaux de développement et d'exploitation, en accord avec les
pratiques en usage dans l'industrie pétrolière internationale.

L'Opérateur fournira à ETAP, dans les soixante (60) jours suivant la fin de
chaque Trimestre, un compte-rendu des travaux de développement et/ou
d'exploitation, faisant ressortir le total des dépenses encourues par
l'Entrepreneur durant le Trimestre considéré.

7.3. Travaux et dépenses d’Abandon

Hate

L'Entrepreneur s'engage à réaliser, à ses frais et risque, les travaux d’Abandon

et de remise en état des sites d'exploitation de toute Concession issue du Permis et
constituera à cet effet une provision d'abandon dans les conditions prévues à l'Article

118 du Code.

4 (y
a) Dans les trois (3) mois qui suivront la date d'adoption du plan d’Abandon par le
Comité Conjoint de Gestion, l'Entrepreneur ouvrira auprès d’une banque installée en
Tunisie un compte spécial qui sera crédité des montants calculés conformément aux
dispositions de l'Article 119 du Code. Ce compte sera mouvementé, par les
personnes nommément désignées par ETAP et l'Entrepreneur, au moment opportun.

b) A la fin des opérations d'Abandon, le solde, éventuellement, créditeur de la
provision sera versé à l'Entrepreneur et ETAP selon des proportions telles qu'elles
résulteront de l'application des taux prévus à l'article 10 ci-dessous par l'intégration
dudit solde créditeur au mécanisme de partage de la production.

Au cas où le montant de la provision s'avérerait insuffisant pour couvrir la totalité des
dépenses d'abandon, les dépenses seront partagées par l'Entrepreneur et ETAP
selon des proportions telles qu'elles résulteront de l'application des taux prévus à
l'Article 10 ci-dessus par l'intégration dudit déficit au mécanisme de partage de la
production.

c) L'Opérateur sera responsable de la préparation et de l'exécution du programme
d'Abandon et de remise en état des sites d'exploitation, en accord avec les pratiques
en usage dans l'industrie pétrolière internationale.

d) À la fin des opérations d'Abandon, ETAP et l'Entrepreneur régulariseront la
situation et apureront les comptes au prorata de leur propriété respective dans les
équipements

7.3.2. Nonobstant les dispositions du paragraphe 7.3.1. ci-dessus et pour une
Concession donnée, l'ETAP aura l'option de continuer l'exploitation de la concession
considérée, sur la base notamment des dispositions suivantes :

- Cette option devra être notifiée six (6) mois au plus tard avant la date prévue
de début des opérations d'Abandon ;

- Les actifs, dont les coûts n'ont pas encore été recouvrés par l'Entrepreneur,
deviendront la propriété de l'ETAP au moment du retrait de l'Entrepreneur
par le paiement à l'Entrepreneur des montants correspondant et non
recouvrés .Les conditions et les modalités de la détermination de la valeur
des actifs seront agrées d’un commun accord le moment opportun sur la
base notamment de ce qui suit :

°+ La valeur nette Comptable de l'actif considéré et son état ;

+ En cas de non-accord entre les Parties sur la valeur d'un actif, un
expert indépendant sera désigné conformément à l’article 27.2.

7.4. L’Entrepreneur exécutera les Opérations Pétrolières de manière à préserver
l'environnement.

Article huit : Découverte Economique

8.1. Chaque fois que l'Entrepreneur fera une découverte potentiellement exploitable
d'un Gisement d'Hydrocarbures qu'il souhaite évaluer, il établira un programme de
travaux d'Appréciation et de dépenses qu'il soumettra au Comité.

8.2. L'Entrepreneur réalisera à sa seule charge et à son seul risque tout programme
de travaux d'Appréciation dans un délai de trois (3) années pour une Dégouverte de

(ds

SA

Pétrole et de quatre (4) années pour une Découverte de Gaz et au plus tard avant
l'expiration de la validité du Permis, en conformité avec le Code des Hydrocarbures.

8.3. L'Entrepreneur communiquera au Comité les résultats du programme de travaux
d'Appréciation réalisé.

8.4. Le but des travaux d'Appréciation étant de déterminer si une Découverte
Potentiellement  Exploitable mérite d'être développée économiquement,
l'Entrepreneur, s'il estime avoir fait une Découverte Economique, la notifiera pour
examen au Comité. Cette notification comprendra dans ce cas, en sus des résultats
des travaux d'Appréciation, un plan de Développement du (ou des) Gisement(s)
découveri(s). Le plan de Développement devra contenir les éléments stipulés par
l'Article 47 du Code des Hydrocarbures.

8.5. ETAP fera, à la demande de l'Entrepreneur, sous sa responsabilité et dans les
délais prescrits par le Code, toute demande de Concession auprès de l'Autorité
Concédante. La date à laquelle cette demande est faite sera considérée comme date
de Découverte Economique.

8.6. Toute demande de Concession présentée par l'Entrepreneur à l'ETAP doit
intervenir au plus tard deux (2) mois avant l'expiration des périodes de validité du
Permis.

Article neuf : Recouvrement des dépenses

9.1. L'Entrepreneur aura le droit, dès le début de la Production, au recouvrement des
Dépenses liées à toutes les Opérations Pétrolières, par prélèvement d'un
pourcentage des hydrocarbures liquides ou gazeux produit et récupéré du Permis et
de toute Concession et non utilisé dans les opérations susvisées. Ce Pétrole ou Gaz
sera ci-après désigné par "Pétrole ou Gaz de Recouvrement”.

Les dépenses liées aux Opérations de Recherche et d'Appréciation pourront être
recouvrées sur tout Gisement d'hydrocarbures liquides ou gazeux issu du Permis, au
seul choix de l'Entrepreneur. Ce choix sera notifié par l'Entrepreneur à ETAP, six (6)
mois au plus tard après l'adoption du Plan de développement par le Comité Conjoint
de Gestion.

Les dépenses de Développement, de Production, de Production Economique et
d'Abandon seront imputées au Gisement auquel elles correspondent et recouvrées
sur la production dudit Gisement.

Les quantités d'hydrocarbures liquides disponibles au titre du Pétrole de
Recouvrement seront de Quarante Cinq pour cent (45 %) de la production annuelle.
Les quantités d'hydrocarbures gazeux disponibles au titre du Gaz de Recouvrement
seront de Cinquante Cinq pour cent( 55 %) de la production annuelle.

Il est entendu que chaque taux constitue un plafond annuel et que la valeur de la
quantité de Pétrole ou de Gaz ainsi prélevée pour une année déterminée ne saurait
excéder le montant effectif des dépenses recouvrables.

9.2. Toutes les dépenses non capitalisées de Recherche, d'Appréciation,
d'Exploitation et d'Abandon seront recouvrées par l'Entrepreneyr en Dollars

re”

Américains, à l'identique, c'est-à-dire sans être productives d'intérêts et sans
application d'aucun coefficient d'actualisation.

Toutefois, les charges d'intérêts d'emprunts relatives aux investissements de
Développement de Gisements de Pétrole et/ou de Gaz et pour un montant d'emprunt
et /ou de crédit ne dépassant pas soixante dix pour cent (70%) de ces
investissements, seront recouvrées par l'Entrepreneur conformément aux
dispositions du paragraphe 5 (c) de l'Article 113.2 du Code des Hydrocarbures.

Les conditions d'emprunts contractés par l'Entrepreneur ou de crédits qui lui sont
octroyés, devront être agréées par l'AUTORITE CONCEDANTE.

9.3.L'Entrepreneur pourra constituer une provision destinée à couvrir les dépenses
d'Abandon imputables à une Concession et est en droit de recouvrer lesdites
dépenses comme part du Pétrole ou du Gaz de Recouvrement au moment de la
constitution de cette provision. Celle-ci sera constituée, selon la réglementation en
vigueur . Les modalités et conditions de constitution et de recouvrement de cette
provision feront l'objet d'un accord entre ETAP et l'Entrepreneur au moment opportun
Le dit accord sera basé notamment sur les dispositions suivantes :

- L'année à partir de laquelle, l'Entrepreneur commencera à constituer la
provision ;
- Le nombre des années durant lesquelles la provision sera constituée ; Le dit
nombre pourra être supérieur à trois.

- Les estimations des facteurs de calcul de la provision conformément aux
modalités et critères définis dans l'article 119 du Code des Hydrocarbures.

- Les conditions et les modalités d'ouverture du « compte spécial » prévu à
l'article 121 du Code des Hydrocarbures si l'Entrepreneur le juge utile ; ceci
est sans préjudice des droits de l'Entrepreneur découlant des dispositions
de l’article 123.1 du Code des Hydrocarbures.

9.4. L'Entrepreneur peut bénéficier des avantages prévus par l'article 112.1 du Code
des Hydrocarbures dans les conditions fixées par ledit Code. Il est entendu que le
bénéfice de la majoration prévue des dépenses s'applique pour le Pétrole et/ou pour
le Gaz de Recouvrement.

9.5. Au fur et à mesure de l'encaissement du produit de ses ventes de Pétrole ou de
Gaz de Recouvrement, l'Entrepreneur imputera ses revenus aux dépenses cumulées
jusqu'à recouvrement total des dépenses imputables à une Concession donnée.

9.6. Dans les soixante (60) jours suivant la fin de chaque Trimestre, l'Entrepreneur
fera parvenir à ETAP un relevé du cumul des dépenses et des revenus à partir du
Pétrole ou du Gaz de Recouvrement, accompagné des pièces justificatives
nécessaires.

Pour le recouvrement par l'Entrepreneur des dépenses liées à toutes Opérations
d'Exploration, d'Appréciation de Développement, de Production, de Production
Economique et d'Abandon, la valeur de la part de Production correspondante et
définie ci-dessus, sera calculée conformément aux dispositions de à 12;

(7

9.7. Aux fins du présent Article 9, il est précisé que pour le calcul des droits au
Pétrole ou de gaz de Recouvrement, la monnaie de compte sera le Dollar Américain.

Article dix : Partage de Production
10.1. Le reliquat du Pétrole ou Gaz produit durant chaque Trimestre, après
prélèvement des quantités prévues à l'Article 9, sera ci-après dénommé "Pétrole ou

Gaz de Partage". Il sera réputé propriété de l'Entrepreneur et d'ETAP et sera partagé
entre ETAP et l'Entrepreneur, conformément aux pourcentages définis ci-après :

10.1.1 Pétrole de Partage Concession produisant principalement du Pétrole brut.

Rapport R Entrepreneur ETAP
() (%)
RE 074 40 60
OR SM2 35 65
1,2 RSS 30 70
1,8<R<2,3 25 75
2, 91SR SES) 20 80
R >3 17,5 82,5

10.1.2 Gaz de Partage (Concession produisant principalement du Gaz)

Rapport R Entrepreneur ETAP
C) ()
RS07 45 55
OARS A) 40 60
1,2<R<45 &15) 65
LE SR<2 30 70
2<R<25 2D 75
RE2:5) 20 80

10.1.3 Pour une Année n, R est défini comme la différence entre X et Y divisée par
la quantité C (R = (X-Y) / C).

«X» étant la valeur cumulative de la production d'hydrocarbures jusqu'à et y
compris l'Année n qui est égale au volume produit et commercialisé et multiplié par le
prix de vente FOB tel qu’approuvé par la Direction Générale de l'Energie. et pour le
gaz multipliée par le prix de vente.

« Y » la valeur cumulée de la part de Pétrole et /ou de Gaz de Partage revenant à
ETAP jusqu'à et y compris l'Année n-1. 4

ai lo

/
LUIICESSIUII GUIIDIUSISS JUSQU À SE Y CUIIDHD LAAMNISS 11.

10.1.4 Au cours des trois mois précédant le début de la Production Economique et
au cours du dernier trimestre de chaque Année (n — 1), ETAP et l'Entrepreneur
estimeront le rapport « R » pour l’année suivante en tenant compte des paramètres
rentrant dans le calcul dudit Rapport R tel que défini au paragraphe 10.1.3 ci-dessus.
La base pour le calcul de ces facteurs sera les budgets approuvés, les prévisions de
production et des prévisions de prix basées sur les prix obtenus par l'Entrepreneur et
ETAP ( à l'exclusion des ventes de cette dernière au marché local) durant l'Année en
cours.

La valeur obtenue dudit rapport R sera utilisé provisoirement pour le partage de
production durant l'Année suivante.

Au cours du mois de juin de l'Année en cours, l'ETAP et l'Entrepreneur recalculeront
le rapport « R » pour ladite Année en cours. Cette révision dudit Rapport « R » sera
effectués sur la base des budgets révisés, des nouvelles prévisions de production et
des prix réalisés et prévus.

Au cours du mois de mars, l'ETAP et l'Entrepreneur recalculeront le rapport « R »
définitif pour l'Année précédente. Ce calcul sera réalisé sur la base des dépenses et
de la production réalisée ainsi que des prix obtenus. Si la valeur du rapport « R »
pour l'Année considérée est différente de celle ou celles qui a (ont) été prévue(s),
des ajustements lors des prochains enlèvements seront effectués.

10.1.5 Un comité paritaire, Petroceltic / Derwent / GA.L.A-/ ETAP sera constitué en
temps opportun, ce comité sera chargé de collecter les données relatives aux
paramètres rentrant dans le calcul du rapport R tels que prix, production et budget et
de faire des recommandations relatives au calcul dudit rapport « R »

10.2. Les Parties fixeront dans les six (6) mois précédant la mise en production d'une
Découverte Economique une procédure régissant les modalités de programmation
des enlèvements de Pétrole pour le compte de chaque Partie. À cet effet elles
concluront un accord d'enlèvement ("Lifting Agreement")sur la base notamment des
dispositions suivantes:

- La Partie sous enleveur aura le droit de combler son déficit d'enlèvement sur
la production future ; une limite d'un pourcentage de cette production future
pourrait être fixé dans l'accord d'enlèvement ;

- Les pénalités applicables à la Partie qui refusera d'enlever ses droits sur la
production disponible au terminal ;

- _L'Opérateur aura la charge de calculer périodiquement les droits de chaque
Partie du Pétrole disponible au terminal.

En cas de production de Gaz les conditions et les modalités de livraison de Gaz
seront conformes au contrat de vente de Gaz relatif à la Concession considéré.

10.3. L'Entrepreneur, trente (30) jours au moins avant le début de chaque Trimestre
suivant une Production régulière, soumettra par écrit à ETAP une faisant

AA
ressortir la quantité totale de Pétrole ou de Gaz que l'Entrepreneur estime pouvoir
être produit, récupérée et transportée en vertu des présentes durant le Trimestre
considéré.
10.4. Aux fins de l'Article 12, il est précisé que la monnaie de compte sera le Dollar
Américain.

Article onze : Cession au marché local

11.1. L'Entrepreneur est exempté de toute obligation de cession ou de vente de
Pétrole brut à l'Autorité Concédante et/ ou au marché local. En conséquence,
l'Entrepreneur n'est pas et ne sera pas tenu de vendre une partie de la production de
Pétrole brut lui revenant pour les besoins de la consommation intérieure tunisienne;
étant entendu que cette opération de vente reste du ressort exclusif de l'ETAP.

11.2. Il est néanmoins entendu que l'Entrepreneur donnera, pour ses ventes de
Pétrole, priorité à ETAP, à prix et conditions commerciales identiques et ce sous
réserve des engagements que l'Entrepreneur peut avoir pris avec des tiers.

Article douze : Détermination du prix du Pétrole et du Gaz

12.1. Les deux Parties conviennent que pour le Pétrole produit dans le Permis et les
Concessions qui en seront issues, le prix du Baril de Pétrole vendu, cédé entre les
Parties, comptabilisé ou référencé, est déterminé sur la base du prix de vente réel FOB
(port d'exportation tunisien) tel que défini au Cahier des Charges conformément aux
modalités ci-après :

a. Les différentes qualités de Pétrole produites dans les Concessions issues du Permis
seront regroupées en catégories, basées sur des caractéristiques similaires en
densité, teneur en soufre et métaux, point de liquéfaction, rendement en produits, etc.

b. Le prix FOB pour la période applicable, sera fixé par les Parties sur la base des prix
réels des livraisons faites par ETAP et l'Entrepreneur à des tiers indépendants pendant
ladite période, exclusion faite des livraisons sur le marché local.

Aux fins du présent alinéa, les livraisons aux tiers indépendants du Pétrole incluront
toutes opérations commerciales à l'exclusion des :

- ventes directes ou indirectes par l'entremise de courtiers, du vendeur à une
Société Affiliée telle que définie dans le présent Contrat ;

- échanges de Pétrole, transaction par troc, ou impliquant des restrictions, ventes
forcées, et en général toute vente de Pétrole motivée entièrement ou en partie,
par des considérations autres que celles prévalant normalement dans une vente
libre de Pétrole ;

- ventes résultant d'accord entre gouvernements, ou entre gouvernements et
sociétés étatiques.

c. Aussitôt que possible après la fin de chaque Trimestre, la valeur moyenne du
Pétrole ayant fait l'objet de ventes exclues par le paragraphe b) ci-dessus sera
déterminée (en Dollars U.S. par Baril, FOB Tunisie) par le Comité par comparaison
avec les prix par Baril d'un échantillonnage de pétroles librement négociés de qualités
comparables aux prix du Pétrole vendu. Les prix retenus seront ceux publiés dans les
marchés internationaux pendant la même période, et notamment par le "Platts Crude
Oil Market Wire".
Les prix du pétrole brut de référence seront ajustés pour tenir compte des différences
de qualité, quantité, notoriété, conditions de production, coûts de transport, date de
livraison, termes de paiement et autres éléments contractuels.

Les qualités de pétrole brut de référence seront sélectionnées pour cet
échantillonnage par accord mutuel entre les Parties et les autorités tunisiennes.
Préférence sera donnée aux pétroles de qualité comparable au pétrole tunisien,
originaires d'Afrique ou du Proche Orient, et vendus régulièrement sur les mêmes
marchés que le pétrole tunisien.

d. Pour la valorisation du stock final annuel arrêté au 31 Décembre de chaque
exercice, le prix FOB sera fixé par les Parties en tenant compte des prix réels FOB des
quatre Trimestres de l'Année tels que définis au paragraphe b) ci-dessus sur la base
de la moyenne pondérée des quantités enlevées durant chaque Trimestre par les
Parties.

e. En cas de différend entre les Parties sur la fixation du prix du Pétrole selon les
modalités indiquées ci-dessus, il sera fait recours aux dispositions du paragraphe 12.2.
ci-après.

12.2. Toute contestation ou différend entre les Parties concernant le mode de
détermination de prix, ou la sélection du pétrole brut de référence, selon les termes de
cet Article sera résolu par un expert unique nommé conjointement par les Parties,
dans un délai d'un mois. À défaut d'accord sur un tel expert, celui-ci sera désigné par
l'American Petroleum Institute (A.P.I.). L'expert devra rendre sa sentence dans un délai
d'un (1) mois à compter de sa désignation. La décision de l'expert sera définitive et
liera les Parties.

42.3. S'il s'agit de Gaz, la valeur de Gaz de Recouvrement à laquelle l'Entrepreneur a
droit sera déterminée comme suit :

a. Pour le gaz vendu au marché local, le prix garanti par l'Autorité Concédante
conformément à la Convention, et aux Articles 73.1 et 73.2 du Code.

b. Pour le gaz exporté, le prix sera déterminé, mutatis mutandis, conformément aux
dispositions des paragraphes 1 et 2 du présent Article.

Article treize : Dispositions particulières au Gaz

13.1. Si du gaz est produit ou est susceptible d'être produit à partir du Permis, ETAP
et l'Entrepreneur étudieront toutes les alternatives économiques possibles pour
l'utilisation de tout gaz découvert, produit ou susceptible d'être produit et décideront
de la meilleure solution aussi bien pour ETAP que pour l'Entrepreneur.

13.2. Les Parties conviennent qu'une telle étude prendra en compte l'obligation
d'approvisionner le marché local tunisien. Le prix de vente de tout hydrocarbure
gazeux fourni au marché tunisien sera celui garanti par l'Autorité Concédante en
vertu de la Convention et de l'Article 73.1 du Code des Hydrocarbures.

13.3. L'Entrepreneur sera autorisé à employer, à titre gratuit, le Gaz associé et non-
associé pour ses propres besoins sur les chantiers d'extraction ou les unités de
traitement pour les Opérations de Production et ré-injection dans les Gisements du
Permis.

(AQ

13.4. Toute quantité de Gaz associé, en dehors de celle utilisée comme prévu ci-
dessus et qui ne sera pas commercialisée par l'ETAP et/ou l'Entrepreneur pourra être
brûlée par l'Opérateur après autorisation de l'Autorité Concédante.

Article quatorze : Dispositions particulières aux eaux souterraines

L'Entrepreneur s'efforcera de préserver la qualité des nappes d'eaux souterraines
qu'il pourrait découvrir lors de ses Opérations Pétrolières. En particulier les
programmes de tubage et d'abandon des puits de Recherche seront tels qu'ils
permettront, le cas échéant, la récupération par les autorités tunisiennes de ces puits
aux fins d'exploitation des nappes aquifères.

Article quinze : Propriété

15.1. Tous les actifs immobilisés, biens mobiliers et, de façon exhaustive, toutes les
acquisitions issues des Opérations Pétrolières exécutées conformément au présent
Contrat, deviendront la propriété de l'ETAP au fur et à mesure que l'Entrepreneur
aura recouvrés les coûts correspondants.

15.2. Le recouvrement des dépenses issues des Opérations Pétrolières se fera dans
l'ordre suivant :

1. Recherche ;

2. Développement ;

3. Production.

Etant entendu que la priorité de recouvrement sera donnée aux immobilisations et
dans l'ordre de leur acquisition.

15.3. Pendant la validité du présent Contrat, l'Entrepreneur a le droit d'utiliser, sans
limitation et à titre gratuit, tous les biens transférés à l'ETAP, situés ou affectés au
Permis et Concessions et ce, pour l'usage exclusif dans le Permis et dans ses
Concessions.

15.4. Pendant la validité ou après l'expiration du présent Contrat, l'Entrepreneur
pourra faire usage des biens, propriété de l'ETAP sur ses autres Permis et
Concessions, conformément à des conditions à convenir entre les Parties le moment
opportun.

15.5. Les biens appartenant à l'ETAP sont inaliénables par l'Entrepreneur et ne
peuvent être vendus, cédés, loués ou envoyés à l'épave qu'avec l'accord explicite de
l'ETAP.

15.6. Afin de ne pas compromettre la bonne exécution du présent Contrat, l'ETAP
s'engage formellement à ne pas céder ou autrement disposer de tout bien
susmentionné, sans l'accord préalable et écrit de l'Entrepreneur, ce dernier
s'engageant, de son côté, à ne pas refuser de donner un tel accord sans motif

légitime.
fo)

2
Article seize : Procédure comptable

16.1. L'Entrepreneur devra tenir en Tunisie, les livres comptables, conformément à la
Procédure Comptable prévue en Annexe et aux pratiques comptables admises et
généralement utilisées dans l'industrie pétrolière internationale, ainsi que tous autres
livres ou archives nécessaires pour justifier du travail accompli et de la valeur de tout
Hydrocarbure produit et récupéré en vertu du présent Contrat.

16.2. Sans préjudice des dispositions de l'Article 9, paragraphe 7 et de l'Article 10
paragraphe 4 ci-dessus, l'Entrepreneur tiendra ses livres de comptes en Dinars
Tunisiens en conformité avec les prescriptions légales.

16.3. L'Entrepreneur présentera un état mensuel des dépenses et revenus en Dollars
Américains qui fera ressortir les dépenses totales et les écarts par rubrique
budgétaire.

16.4. Le relevé trimestriel sera préparé et communiqué sur la base des même
comptes que ceux fixés pour les écarts mensuels, objet du paragraphe précédent.

Article dix-sept : Contrôle des changes

L'Entrepreneur se conformera à la réglementation de contrôle des changes en
vigueur en Tunisie telle qu'aménagée par la Procédure de Change annexée à la
Convention (Annexe B).

Article dix-huit : Archives des opérations

18.1. L'Entrepreneur a l'obligation de la tenue et de la conservation des archives
techniques, financières et administratives de toutes les Opérations Pétrolières sur le
Permis et les Concessions.

18.2. Les archives relatives aux Opérations Pétrolières dont les dépenses y
afférentes ont été recouvrées par l'Entrepreneur deviennent propriété de l'ETAP.

18.3. A l'expiration du présent Contrat, toutes les archives seront restituées à
l'ETAP.

18.4. Durant la validité du présent Contrat, chacune des Parties a le libre accès et
l'usage des archives sous réserve des obligations de confidentialité.

18.5. L'Entrepreneur peut remettre, par anticipation à ETAP et à tout moment, toute
archive qu'il ne peut ou ne veut conserver.

18.6. L'Opérateur communiquera à ETAP, sous forme appropriée, toute information
technique, financière ou administrative relatives aux Opérations Pétrolières, selon
des modalités à convenir entre les Parties.

18.7. L'ETAP, pourra disposer librement de toutes les données et informations
techniques et économiques recueillies dans le cadre des Opérations Pétrolières
afférentes au présent Contrat, sous réserve d'expiration d'un délai de trente (30) mois
à dater de leur acquisition et/ou que les coûts ed aient été recouvrés par

l'Entrepreneur.
&e

PAL
Article dix-neuf : Accès aux travaux par les représentants de l'ETAP

19.1. Les représentants d'ETAP auront accès, à tout moment et aux frais de l'ETAP,
aux chantiers de travaux sur le Permis et sur les Concessions qui en seraient issues,
afin d'assister aux Opérations Pétrolières en cours et ce, selon des modalités à
convenir entre les Parties.

19.2. L'accès aux chantiers par les représentants d'ETAP n'engagera jamais la
responsabilité civile ou autre de l'Entrepreneur.

19.8. Les dits représentants bénéficieront d'une assistance de la part des agents et
employés de l'Opérateur et de telle sorte que rien ne mettra en danger ou n'entravera
la sécurité ou l'efficacité des Opérations Pétrolières.

19.4. L'Opérateur accordera aux représentants d'ETAP, les mêmes facilités qu'il
accorde à ses propres employés dans les zones d'opérations. Il leur accordera
notamment à titre gratuit l'usage, d'une superficie raisonnable de bureaux, ainsi qu'un
hébergement avec équipement adéquat pendant la durée de leur séjour à l'intérieur
des zones d'opérations.

19.5. Toute information, obtenue par ETAP ou ses représentants lors des séjours sur
les chantiers de l'Entrepreneur, devra être gardée confidentielle et ne pourra pas être
divulguée pendant la validité du présent Contrat sans l'accord écrit préalable de
l'Entrepreneur.

Article vingt : Emploi du personnel dans les Opérations Pétrolières

L'Entrepreneur emploiera du personnel local et étranger conformément à la
réglementation et à la législation en vigueur et à l'Article 54 du Cahier des Charges
annexé à la Convention.

Arücle vingt et un : Achats et fournitures

Dans l'acquisition d'installations, équipements et fournitures pour les Opérations
Pétrolières, l'Entrepreneur donnera préférence aux matériels, services et biens
produits localement si de tels matériels, services et produits peuvent être fournis à
des prix, grades, quantités, qualités, délais de livraison et autres termes
commerciaux équivalents ou plus favorables que ceux auxquels de tels matériels,
services et produits peuvent être fournis à partir de l'étranger.

Article vingt-deux : Assurances et responsabilités

22.1. L'Entrepreneur justifie qu'il a souscrit les assurances couvrant les risques qui lui
incombent, dans le cadre des dispositions légales en vigueur et les décisions prises
par le Comité Conjoint de Gestion. Lesdites assurances doivent être souscrites
auprès des compagnies tunisiennes.

22.2. Sous réserve des dispositions de l'Article 29 paragraphe 2 ci-après, aucune
Partie n'est tenue d'aucun paiement au bénéfice de l'autre Paytie pour tout dommage

ou perte résultant de la conduite des opérations, à moins que ce dommage ou perte

e résulte d'une faute professionnelle caractérisée ou délibérée de l'un de ses
dirigeants ou cadres; il est entendu toutefois que l'expression "faute professionnelle
caractérisée ou délibérée" ne saurait s'appliquer aux omissions, erreurs ou fautes
commises de bonne foi par l'un quelconque des cadres ou dirigeants dans l'exercice
des pouvoirs et latitudes conférées à l'Entrepreneur en vertu du présent Contrat.

22.3. À l'exception des dispositions du paragraphe 2 ci-dessus ou sauf disposition
expresse contraire contenue dans le présent Contrat, tous dommages, pertes,
responsabilités et dépenses connexes encourus ou nés du fait des opérations visées
dans le présent Contrat, y compris blessures ou mort d'homme, et y compris les
installations de stockage et d'exportation fournies sont supportés par la (les) Partie(s)
à qui la faute incombe.

Article vingt-trois : Lois et Règlements

23.1. L'Entrepreneur sera soumis aux dispositions du présent Contrat ainsi qu'à
toutes lois ou réglementations dûment édictées par l'Autorité Concédante et qui ne
sont pas incompatibles ou contradictoires avec la Convention et/ou le présent
Contrat. Il est entendu également qu'aucune nouvelle réglementation ou modification
contradictoire ou incompatible au Code des Hydrocarbures,à la Convention ou au
présent Contrat ne sera applicable.

23.2. Les droits et obligations de l'Entrepreneur et d'ETAP, en veriu et durant la
validité du présent Contrat, seront régis par et conformément aux dispositions de la
Convention et du présent Contrat et du code des Hydrocarbures et des textes pris
pour son application en vigueur à la date de la signature de la Convention.

Article vingt-quatre : Cession

Conformément aux dispositions de l'article 114.4. du Code des Hydrocarbures et de
l'article 5 de la Convention, les Parties appliqueront les dispositions ci-après, dans le
cas d'aliénation totale ou partielle sous quelque forme que soit (cession, transfert, ….)
des droits, obligations et intérêts détenus par l'Entrepreneur et découlant du présent
Contrat.

24.1. Sous réserve des dispositions des Articles 15 et 23 ci-dessus, l'Entrepreneur a
e droit de vendre, céder, transférer, transmettre ou disposer de quelque manière que
ce soit de tout ou partie de ses droits, obligations, intérêts découlant du présent
Contrat, à des tiers conformément aux dispositions du Code des Hydrocarbures et de
a Convention et de démontrer la compétence technique et l'aptitude financière du
cessionnaire pour ce qui concerne l'exécution du présent Contrat . Toute cession
devra obtenir le consentement préalable d'ETAP, lequel ne peut être refusé sans
motif légitime. Un accord de transfert (Accord de Transfert) sera conclu entre l'ETAP,
e cédant et le cessionnaire et sera soumis à l'Autorité Concédante, pour
approbation.

24.2. a) Chaque société formant l'Entrepreneur aura le droit de vendre, céder,

ransférer, transmettre ou autrement disposer de quelque autre manière que ce soit
de tout ou partie de ses droits, obligations, intérêts découlant du présent Contrat à

Ca

Î Re
ses Sociétés Affiliées. Un Accord de Transfert sera conclu entre l'ETAP, le cédant et
le cessionnaire et il sera soumis à l'Autorité Concédante, pour approbation.

b) Tout transfert des droits, et obligations découlant du présent Contrat, entre les
sociétés formant l'Entrepreneur, devra faire l'objet d'un accord de transfert entre
l'ETAP, le cédant et le cessionnaire et il sera soumis à l'Autorité Concédante pour
approbation.

24,3. À l'occasion de toute cession en vertu du présent Article, l'Entrepreneur fournira
à ETAP un engagement sans réserve du cessionnaire par lequel ce dernier s'engage
à assumer toutes les obligations qui lui ont été cédées par l'Entrepreneur et
découlant de la Convention et de ses Annexes et du présent Contrat.

En contrepartie de ce qui précède, ETAP garantit au cessionnaire le maintien intégral
des avantages accordés à l'Entrepreneur par le présent Contrat.

24.4. En cas de cession totale de ses droits et obligations par l'Entrepreneur en vertu
du présent Arlicle, les représentants de l'Entrepreneur au sein du Comité Conjoint de
Gestion seront remplacés par les représentants du cessionnaire et ETAP conservera
e même nombre de sièges au sein dudit Comité.

Aïticle vingt-cinq : Données et informations à caractère confidentiel

Les études, données et informations recueillies lors des opérations réalisées au titre
du présent Contrat sont propriété du Titulaire.

À l'exception des renseignements statistiques courants, l'Entrepreneur ne peut
communiquer à un tiers toutes informations tels que rapports sismiques, données
echniques, etc. concernant le Permis et les Concessions qui en sont issues et
relatives aux opérations réalisées dans le cadre du présent Contrat, avant d'avoir
obtenu l'accord préalable de l'ETAP. Un tel accord ne devra pas être refusé de
manière déraisonnable.

| est toutefois précisé que cette disposition ne fait pas obstacle à la communication
des informations aux Autorités Tunisiennes, à tout tiers habilité par la loi à recueillir
de telles informations, à des sociétés ou organismes affiliés ainsi qu'aux tierces
parties avec lesquelles l'Entrepreneur, de bonne foi, mène des négociations de
inancement. Ces tierces parties sont également tenues de garder ces informations
confidentielles.

Toute publication de presse relative aux résultats des opérations menées dans le
cadre du présent Contrat fait l'objet d'une concertation préalable entre l'ETAP et
'Entrepreneur après consultation de l'AUTORITE CONCEDANTE.

Article vingt-six : Force majeure
26.1. Tout manquement de l'une des Parties à une quelconque clause ou condition

du présent Contrat ne lui sera pas opposable si ce manquement découle d'un cas de
Force Majeure, et ce pendant toute la durée de ladite Force Majeure.

/ Pan
26.2. Tout délai, engageant les Parties, prévu dans le présent Contrat pour
l'accomplissement par une Partie de toute action devant où pouvant être faite en
vertu du présent Contrat sera augmenté d'une période équivalente à celle durant
laquelle ladite Partie se trouve dans l'incapacité de réaliser de telles actions pour
cause de Force Majeure, en plus d'une période adéquate pour la réparation de tout
dommage subi pendant cette durée.

26.3. La Force Majeure signifie tout événement imprévisible, irrésistible et extérieur à
la Partie qui l'invoque ou s'en prévaut, tels que, les tremblements de terre, tempêtes,
inondations, foudre ou autres mauvaises conditions atmosphériques, guerre,
embargo, blocus, émeutes ou désordres civils, les cas fortuits et les actes du
gouvernement, en dehors des actes qui pourraient être dictés par le Gouvernement
conformément au Code des Hydrocarbures et de la Convention.

Article vingt sept : Arbitrage / Litige d'ordre technique ou commercial
27.1. Arbitrage :

Tout différend découlant du présent Contrat entre ETAP et l'Entrepreneur sera
tranché définitivement suivant le Règlement d'Arbitrage de la Chambre de
Commerce Internationale par trois (3) arbitres nommés conformément à ce
Règlement. La Loi applicable sera la loi Tunisienne . Le lieu de l'arbitrage sera Paris
et la langue utilisée sera le français.

Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent à
toutes voies de recours. L'homologation de la sentence aux fins d'exequatur pourra
être demandée à tout tribunal compétent.

27.2. Litige d'ordre technique ou commercial :

Tout litige d'ordre technique ou commercial survenant entre les Parties et qui ne
pourrait être réglé par accord entre elles dans un délai raisonnable peut, à la
demande de l’une d'elles, être soumis à la décision d'un expert désigné d'un
commun accord. À défaut d’accord sur cette désignation dans les trente (30) jours
qui suivent la demande d'une des Parties de recourir à l'expertise de la Chambre
de Commerce Internationale conformément au Règlement d'Expertise Technique de
celle-ci. Sauf accord des parties, l'expert désigné par ce centre, qui devra s'exprimer
en anglais et en français, devra être d'une nationalité différente des Parties. Les
Parties s'engagent à accepter la décision de l'expert. Les frais d'expertise seront
supportés à parts égales par les Parties.

Article vingt huit : Statut des Parties

28.1. Les droits, devoirs, obligations et responsabilités se rapportant à ETAP et à
l'Entrepreneur en vertu du présent Contrat s'entendent séparément et
individuellement et non solidairement ou collectivement ; étant admis que le présent
Contrat ne doit pas être compris comme constituant une association.

28.2. ETAP veillera à accomplir toute formalité légale ou administrative requise par la
loi, les règlements ou l'administration pour sauvegarder ses droits en tant que

Gi

un
La

Titulaire du Permis et des Concessions en dérivant, et préserver les intérêts de
l'Entrepreneur.

28.3. Les requêtes et demandes qui seront présentées par l'Entrepreneur à ETAP
pour l'Autorité Concédante seront considérées comme des obligations de faire vis-à-
vis de l'Entrepreneur et se résoudront en cas d'abstention ou d'omission, malgré les
rappels de l'Entrepreneur à cet effet, en dommages et intérêts.

28.4. Le présent Contrat est conclu dans le cadre de la Convention. Sauf stipulation
expresse du présent Contrat, les droits et obligations du Titulaire du Permis résultant
de ladite Convention seront applicables à l'Entrepreneur.

Article vingt neuf : Résiliation

29.1. ETAP pourra résilier le Contrat si l'Entrepreneur n'exécute pas l’une des
obligations que le présent Contrat met à sa charge, sous réserve que celui-ci ait au
préalable reçu une mise en demeure dûment motivée concernant la défaillance
constituée et qu'il n'y remédie pas, dans un délai de quatre vingt dix (90) jours à
compter de la date de réception de la mise en demeure.

29.2. En cas de résiliation du présent Contrat, les immobilisations et autres actifs et
propriétés seront répartis entre les Parties en fonction du recouvrement des
dépenses correspondant aux dits immobilisations et actifs. || est entendu que les
obligations de chacune des Parties découlant du Contrat, de la Convention et du
Code des Hydrocarbures notamment, ainsi que celles nées de décisions valablement
rises en application du présent Contrat survivront pour les besoins de l'apurement
des comptes.

Article trente : Modification du contrat

Les dispositions du présent Contrat ne peuvent être amendées que par avenant écrit
conclu entre les Parties et approuvé par l'Autorité Concédante et ce conformément
aux dispositions de l’article 97 du Code des Hydrocarbures.

Article trente et un : Enregistrement

Le présent Contrat de Partage de Production est dispensé des droits de timbre et
sera enregistré sous le régime du droit fixe conformément à l'article 100.a. du Code
des Hydrocarbures.

Article trente-deux : Entrée en vigueur et durée du contrat

Le présent Contrat est conclu dans le cadre de la Convention relative au Permis ; il
prendra effet à la même date que celle-ci.

Le présent Contrat de Partage de Production est conclu sous réserve de son
approbation par l'Autorité Concédante et ce conformément à l'article 97 du Code des
Hydrocarbures

Article trente-trois : Dispositions diverses

33.1. Toute notification, requête, demande, accord, approbation, consentement,
instruction, délégation, renonciation ou autre communication requise ou pouvant être

E ÿ at A
donnée en vertu du présent Contrat sera faite par écrit et sera considérée avoir été
correctement effectuée quand elle est remise personnellement à un représentant
autorisé de la Partie à laquelle cette notification est destinée ou quand elle est
adressée par lettre recommandée, fax, télégramme ou courrier électronique à une

Partie à l'adresse ci-après ou à toute adresse désignée par une Partie par écrit.

Etant entendu que toute notification faite par fax ou courrier électronique devra être

confirmée par d’autres moyens de notification cités ci-dessus.

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES

27 bis, Avenue Khéreddine Pacha.
Tunis, TUNISIE

Téléphone : (71) 782.288

Télex : 15128 - 13877

Fax : (71) 786 141

Petroceltic Ksar Hadada Ltd

14,Upr, Fitzwilliam street -Dublin 2 Irland

Tel :+35 31 6627 993

Fax :+35 31 6627 996

Email : john.craven@petroceltic.ie

C/o Maitre Samir Abdelly

Carthage Building, Les Berges du Lac. 2045 Tunis .
Tel : (216)71 963 009

Fax : (216) 71 961 861

GA..A.srl

Via Nemorense, 177

00199 Rome - Italie

Téléphone : +39 06 86219275

Fax :+39 06 86382966

Email : robbenci@tin.it

Clo Maitre Samir Abdelly

Carthage Building. Les Berges du Lac .2045 Tunis

Derwent Resources (Ksar Hadada) Ltd.

The Hollow, Penn Lane,

Melbourne, Derbyshire, DE731EP,

Royaume Uni

Téléphone : +44 1332 865253

Fax: +44 1332 865253

Email :info@derwent.ltd.com

Clo Maitre Samir Abdelly

Carthage Building. Les Berges du Lac. 2045 Tunis

GO

7 4
En cas de changement d'adresse d'une des Parties, la Partie concernée devra le
notifier à l’autre Partie par lettre recommandée avec accusé de réception.

33.2. Les obligations de chaque Partie, résultantes de la Convention, du présent
Contrat ou de toute décision du Comité Conjoint de Gestion, devront être exécutées
par la Partie concernée avec célérité, en prenant en considération l'exécution
efficace et économique des Opérations Pétrolières. Les Parties coordonneront leurs
efforts pour atteindre cet objectif.

Fait à Tunis, le

en cinq (5) exemplaires originaux

Pour l'Entreprise Tunisienne Pour Petroceltic Ksar HadadaLtd

‘ John Edward Craven

LE Prési ent Directeur Général

Pour GA.LA. srl Pour Derwent Resources (Ksar Hadada) Ltd.
RAR less. Cri F,
Roberto Bencini George Henry Stephén Staley

28
ANNEXE

ACCORD COMPTABLE

ROCEDURE COMPTABLE (ANNEXE AU CONTRAT DE PARTAGE DE
PRODUCTION ENTRE PETROCELTIC ,GA.LA , DERWENT ET ETAP
POUR LES OPERATIONS PETROLIERES DANS LE PERMIS KSAR
HADADA ET LES CONCESSIONS EN DERIVANT)

ENTRE LES SOUSSIGNEES:

Entreprise Tunisienne d'Activités Pétrolières,ayant son siège à Tunis, 27 bis
Avenue Khéreddine Pacha, représentée aux fins des présentes par son Président
Directeur Général, Monsieur Ali Chine , ci-après dénommée "ETAP"

D'UNE PART
Et

Petroceltic Ksar Hadada Ltd, société de droit de Jersey loi 1991 , ayant son siège
social au Waterloo House Don Street, ST Helier Jersey ,JE2 4TQ élisant domicile
légal en Tunisie c/o Etude Maître Samir Abdelly sis au Carthage Building ,Tour À,
Rue du Lac de Constance ,les Berges du Lac -2045-Tunis, Tunisie représentée aux
fins des présentes par Mr John Edward Craven de nationalité anglaise, agissant en
qualité de Fondé de Pouvoir dûment habilité à cet effet; ci-après dénommée
« Petroceltic »

Et,

GAl.A.srl , société de droit italien , ayant son siège social à Via Pastrengo,
28,57128-Livorno - Italie, élisant domicile légal en Tunisie c/o Etude Maître
samir Abdelly, Carthage Building ,Tour A , Rue du Lac de Constance les Berges du
Lac -2045-Tunis, Tunisie représentée aux fins des présentes par Mr Roberto
Bencini de nationalité italienne , agissant en qualité d'Administrateur dûment habilité
à cet effet ; ci-après dénommée ‘’GA.I.A.”

Et,

Derwent Resources (Ksar Hadada) Ltd, société de droit anglais, ayant son siège
social au The Hollow, Penn Lane, Melbourne, Derbyshire, DE731EP- Royaume Uni,
élisant domicile légal en Tunisie c/o Etude Maître Samir Abdelly , Carthage Building
,Tour À , Rue du Lac de Constance les Berges du Lac- 2045-Tunis Tunisie
représentée aux fins des présentes par Mr George Henry Stephen Staley de

s Y (4) /'e
nationalité anglaise , agissant en qualité de Fondé de Pouvoir , dûment habilité à
cet effet, ci-après dénommée ‘ Derwent ® ;

D'AUTRE PART,

Il a été arrêté et convenu ce qui suit :
Article Premier : Objet

L'objet de la présente Procédure Comptable, annexe au Contrat de Partage de
Production pour les Opérations Pétrolières dans le Permis Ksar Hadada et les
Concessions qui en seraient issues et dont elle fait partie intégrante, est de définir les
principes et les méthodes relatifs à la comptabilisation détaillée et à la tenue des
ivres et rapporis financiers liés à la déclaration par l'Entrepreneur à ETAP des
Dépenses liées à toutes Opérations de Recherche de Développement, de
Production, de Production Economique et d'Abandon, ainsi que des états relatifs au
Pétrole et Gaz de Recouvrement et de Partage.

La Procédure Comptable est subordonnée au Contrat de Partage de Production, et
sera en conséquence appliquée conformément aux termes de ce Contrat.

Arücle deux : Définitions

Les définitions en usage dans cette Procédure Comptable seront celles du Contrat
de Partage de Production; les définitions additionnelles suivantes s'appliqueront
également:

1. "Matériel": signifie les biens meubles, y compris les équipements, matériels et
matériaux acquis et détenus pour être utilisés dans les Opérations Pétrolières.

2. "Pétrole, ou Gaz de Recouvrement": signifie Pétrole ou Gaz produit et récupéré
du Permis et/ou de toute Concession d'Exploitation en dérivant, non utilisé dans les
Opérations Pétrolières, et qui sera attribué à l'Entrepreneur pour le recouvrement de
toutes ses dépenses, conformément à l'Article 9 du Contrat de Partage de
Production, dans le cadre desdites Opérations.

3. "Pétrole ou Gaz de Partage" : signifie Pétrole ou Gaz produit et récupéré du
Permis et/ou de toute Concession d'Exploitation en dérivant, et non utilisé dans les
Opérations Pétrolières ou récupéré par l'Entrepreneur au titre du Pétrole ou Gaz de
Recouvrement. Ce Pétrole ou Gaz de Partage sera réparti entre ETAP et
l'Entrepreneur selon les dispositions de l'Article 10 du Contrat de Partage de
production.

Article trois : Date d’effet et durée

La Date d'Effet et la durée de la présente Procédure Comptable sont celles du
Contrat de Partage de Production, dont elle fait partie intégrante.
GK

: PACE

Toutefois, dans l'éventualité de résiliation

du Contrat de Partage de Production ou

cessation d'effet pour tout autre motif que par défaut d'objet, la présente Procédure

Comptable, éventuellement modifiée en

conséquence, restera en vigueur entre

l'Entrepreneur et ETAP tant qu'il subsistera entre eux des liens financiers et
comptables issus du Permis ou de Concession(s) en dérivant.

Article quatre : Tenue de la comptabilité

4.1. L'Entrepreneur tiendra la comptabilité analytique des dépenses réalisées sur le

Permis et toute(s) Concession(s) en
budgétaire, c'est-à-dire ventilée selon |

dérivant, conformément au découpage
es différentes phases des opérations :

géologie, géophysique, forages, installations de production, exploitation, etc., selon
un plan approuvé par le Comité Conjoint de Gestion.

4.2. L'Entrepreneur tiendra les comptes financiers des Opérations Pétrolières sur des

comptes spécialement ouverts à cet eff
imputées aux Opérations Pétrolières, les

et, où seront enregistrées les dépenses
paiements effectués par l'Entrepreneur et

les états afférents au Pétrole ou Gaz de Recouvrement et de Partage calculés
conformément aux Articles 9 et 10 du Contrat de Partage de Production.

4.3. L'Entrepreneur conservera pour des
pièces de comptes en Dinars Tunisiens.

A4, La monnaie de compte pour les ca

raisons légales ses livres de comptes et

culs du Pétrole et Gaz de Partage et de

Recouvrement sera néanmoins le Dollar Américain (US Dollar ou US $). Les
dépenses en Dinars Tunisiens ou toute autre monnaie étrangère autre que le Dollar

Américain (US $) seront traduites en Dollars

en question, tel que publié par la Banque C.

4,5. L'Entrepreneur aura la faculté de pr.

US au cours moyen interbancaire du mois
entrale de Tunisie (B.C.T.).

ésenter un état mensuel des dépenses et

revenus en US Dollars. Ledit état fera ressortir les dépenses totales par rubriqué

budgétaire.

4.6. Le relevé trimestriel, objet de l'Article

paragraphe 4.4 ci-dessus.

Article cinq : Coûts et dépenses imputa

9, paragraphe 7 du Contrat de Partage de

Production sera préparé et communiqué sur la base des mêmes principes que ceux
ixés pour les états mensuels, objet du paragraphe précédent.

4.7. Aux fins des dispositions du paragraphe 4.3 ci-dessus, les dépenses encourues
en devises étrangères seront comptabilisées en Dinars Tunisiens au taux défini au

bles

Les dépenses de toute nature, liées à toutes les Opérations Pétrolières engagées
par l'Entrepreneur pour la réalisation des objectifs définis par les programmes et
udgets adoptés par le Comité Conjoint de Gestion, seront imputées sur les comptes

analytiques ouverts à cet effet et conformément aux dispositions de l'Article 4 ci-

dessus.

5.1. Les Charges pour prestations fournies par des entreprises externes ou

dépenses directes : elles représentent

des charges de tiers et des dépenses

chargées au coût réel et comprennent à titre énonciatif et non limitatif, ce qui suit:

Ge

fe
5.1.1. Les équipements et les matières consommables, destinés à être utilisés et
consommés sur le Permis et les Concessions qui en seront issues. Le coût
comprendra le prix d'achat et les autres frais y afférents, effectivement encourus, tels
que: emballages, transport, fret, stockage, chargement et déchargement, assurances
droits et taxes douanières et autres taxes locales.

Les règles applicables à l'acquisition, à la cession et à la gestion des matières
consommables sont définies à l'Article 6 ci-dessous.

5.1.2.

a. Les prestations fournies par les contractants et autres entreprises externes, y
compris les prestations spécifiques, techniques et autres fournies par toute Société
Affiliée à l'Entrepreneur.

Lesdites prestations sont fournies au prix coûtant.

b. L'Entrepreneur pourra demander à ETAP de fournir des prestations tels qu'études,
mesures et analyses de laboratoire, retraitement sismique, etc. Les conditions et les
modalités de réalisation et de facturation seront arrêtées d'un commun accord le
moment opportun.

c. Il est précisé que par "prestations" il faut entendre tous travaux et services
extérieurs au sens du Plan Comptable National Tunisien.

5.1.3. Le transport, les frais de déplacement et de subsistance du personnel requis
pour la réalisation des Opérations Pétrolières, y compris les frais de déplacement des
représentants de l'Entrepreneur en dehors de la Tunisie pour des discussions
techniques. Lorsque le déplacement concerne également d'autres activités, la
dépense sera répartie équitablement entre l'ensemble de ces activités.

5.1.4. Impôts, droits et taxes éventuellement dus au titre de la réalisation des travaux,
à l'exclusion de l'impôt sur les sociétés.

5.1.5. Frais bancaires encourus à l'occasion de toutes opérations financières et
bancaires liées à l'activité dans le Permis et/ou la Concession.

5.1.6. Frais directs du personnel et toutes charges connexes: Les frais du personnel
technique ainsi que les charges connexes du personnel prises à sa charge par
l'Entrepreneur (charges sociales, avantages en nature et autres), engagés
directement dans les Opérations Pétrolières, soit sur une base permanente, soit
temporairement. || est entendu qu'ils ne doivent pas constituer un double emploi avec
les frais couverts par l'Article 5.2.

Le temps effectivement consacré par le personnel technique sera imputé directement
au Permis et/ou à la Concession.

5.1.7. Dommages et Pertes: Tous frais et dépenses nécessaires à la réparation ou

au remplacement des biens à la suite de dommages ou pertes dus à l'incendie,
l'éruption, la tempête, le vol, l'accident ou tout autre cause en dehors du contrôle de

l'Entrepreneur. "A
(4
/

à

uw
©

16
Ce dernier devra notifier aussitôt que possible au Comité Conjoint de Gestion par
écrit, dans chaque cas, les dommages ou pertes excédant Cinquante mille (50.000)
Dinars tunisiens.

5.1.8. Assurances et règlements de sinistres :

a. Les primes d'assurances souscrites par l'Entrepreneur, dans le cadre des
dispositions de l'Article 22 du Contrat de Partage de Production afin de couvrir les
risques inhérents aux Opérations Pétrolières, conformément aux pratiques et usages
de l'industrie pétrolière internationale.

b. Les dépenses encourues pour le règlement de toutes pertes, réclamations,
dommages, jugements et toutes autres dépenses de même nature effectuées pour la
conduite des Opérations Pétrolières.

c. Les remboursements reçus des compagnies d'assurances seront partagés, après
déduction éventuelle des frais de réparation et/ou de remplacement, entre ETAP et
‘Entrepreneur au prorata de leur propriété respective des biens sinistrés et suivant
es stipulations de la Convention et de son Annexe B. Etant entendu que les dits frais
ne seront pas pris en considération dans la détermination du Pétrole ou Gaz de
Recouvrement.

5.1.9. Frais de conseil juridique et de justice :

Le cas échéant tous les frais, dépenses et honoraires relatifs à la conduite, l'examen
et la conclusion des litiges ou réclamations survenant du fait des Opérations
Pétrolières, où nécessaires à la protection ou la récupération de biens, y compris,
sans que cette énumération soit limitative, les frais de justice, les frais d'instruction ou
de recherche de preuves et les montants payés en conclusion ou règlement desdits
itiges ou réclamations.

5.1.10. Frais de bureaux, camps et installations diverses :

Les frais de fonctionnement et d'entretien de tous bureaux, camps, entrepôts,
ogements et autres installations servant directement aux Opérations, dans la mesure
où ils ne constituent pas un double emploi avec les frais de fonctionnement couverts
par l'Article 5.2.

5.1.11. Autres charges non prévues par les paragraphes ci-dessus et que
‘Entrepreneur aura jugé nécessaires pour la conduite des Opérations, dans la limite
des budgets approuvés.

5.2. Frais généraux :

Ces frais représentent une participation aux frais du siège de l'Opérateur et de ses
Sociétés Affillées, afférents aux services administratifs, juridiques, comptables,
financiers, fiscaux, d'achats, des relations avec le personnel, d'informatique, pour
assurer la bonne marche des Opérations Pétrolières et qui ne sont autrement

ads

uw
o

4
imputables au compte du Permis et/ou Concession en vertu des dispositions des
alinéas 5.1.2 et 5.1.6 ci-dessus.

Le montant de cette participation sera calculé au moyen des taux indiqués ci-après.
Le taux annuel applicable sera :

- 5 % des dépenses annuelles d'exploration et d'appréciation avec un plafond
annuel de 200 000 $US ;

- 2 % des dépenses annuelles de développement avec un plafond annuel de
800,000 $US ; il est entendu que pour tout projet de développement un
plafond de 2.000.000 SUS ne devra pas être dépassé.

- 1 % des dépenses annuelles d'exploitation avec un plafond annuel de
150.000 SUS.

Les dits taux peuvent être révisés d'un commun accord entre ETAP et
l'Entrepreneur.

Il est entendu que ces frais généraux ne font pas double emploi avec les prestations
techniques spécifiques et autres définis à l'article 5.1.2 de la présente Procédure
Comptable.

Article six : Matériel et matières consommables

6.1. Acquisition: Les matériaux et matières consommables acquis pour les besoins
de l'activité sur le Permis et/ou Concession seront imputés à leur prix de revient net
au Compte du stock du Permis et/ou Concession, les consommations seront
débitées en ligne avec les codes des activités. Le prix de revient inclura, outre le prix
d'achat, les frais mentionnés dans l'Article 5.1.1, sans que cette énumération soit
limitative. Le stock sera valorisé au prix moyen pondéré selon les principes suivants:

6.1.1. Matières consommables :

- Les matières non utilisées, et se trouvant toujours dans le même état seront
reprises en stock à leur valeur originale.

- Les frais d'inspection nécessaires seront imputés aux opérations auxquelles les
matières avaient été affectées.

Les frais de maintenance préventive et d'inspection des matières à la base et au
dépôt sont considérés comme coûts de fonctionnement de ladite base et répartis au
prorata sur les activités à la fin de l'Année.

- Les matières retournées qui ont été utilisées et susceptibles d'être reconditionnées
à un prix raisonnable seront, après reconditionnement, reprises en stock à leur valeur
initiale.

Les frais de reconditionnement sont imputés aux opérations dans lesquelles les
matières ont été utilisées.

GI
34 ; "y

7

A
- Les matières retournées qui ont été utilisées et ne sont pas susceptibles d'être
reconditionnées à un prix raisonnable seront considérées comme déchets.

6.1.2. Biens Meubles :

L'Entrepreneur fera l'inspection de tous les biens meubles retournés après leur
utilisation dans les Opérations Pétrolières du Permis ou dans toute Concession en
découlant.

Si l'inspection a déterminé qu'ils sont réutilisables, ces meubles seront repris en
stock pour une valeur pouvant tenir compte d'une dépréciation supplémentaire pour
usage exceptionnel.

Les frais d'inspection et frais de reconditionnement seront imputés aux activités
précédentes d'où proviennent les biens meubles en question.

Les biens meubles non réutilisables pour des raisons d'ordre technique ou
opérationnel seront comptabilisés à la valeur "déchets".

6.2. La gestion physique et comptable de ces stocks sera effectuée par
l'Entrepreneur. Les différences éventuelles dans l'inventaire, de même que toutes
constatations de dépréciation qui entraînent le remplacement du matériel seront
recouvrées par l'Entrepreneur sous forme de Pétrole ou Gaz de Recouvrement, sauf
en cas de faute grave, de l'Entrepreneur.

6.3. L'Entrepreneur pourra procéder librement à la vente de tout stock excédentaire
pour un montant inférieur à Cent mille (100.000 )US Dollars par opération sans
accord préalable du Comité Conjoint de Gestion. Est considérée comme vente au
sens du présent Article, toute cession de matériel à des stocks d'autres permis ou
concessions gérés par l'Opérateur et/ou aux tiers. Etant entendu que le produit de
telles ventes sera versé en tout ou en partie à ETAP en fonction du recouvrement par
l'Entrepreneur des dépenses effectuées par lui pour leur acquisition.

6.4. La garantie du matériel cédé est dans la limite de celle du fournisseur ou du
fabricant de ce matériel. En cas de matériel défectueux, le compte du Permis ou
Concession ne sera crédité que dans la mesure où l'Entrepreneur aura reçu du
fournisseur un avoir correspondant.

6.5. Inventaires :

6.5.1. Des inventaires de tout le matériel normalement soumis à ce contrôle dans
l'industrie pétrolière internationale devront être effectués périodiquement et au moins
une fois par an, par l'Entrepreneur. L'Entrepreneur notifiera à ETAP la période durant
laquelle l'inventaire sera effectué. ETAP peut se faire représenter, à ses frais, aux
opérations.

6.5.2. L'inventaire devra être rapproché du compte du Permis ou Concession et une

liste des différences éventuelles sera faite par l'Entrepreneur qui ajustera ces
comptes en conséquence, et ceci après approbation du Comité Conjoint de Gestion.

dd.
788
Article sept : Dispositions financières

7.1. Relevé périodique des dépenses dans le cadre du Recouvrement des Dépenses
Pétrole ou Gaz de Recouvrement et du Pétrole ou Gaz de Partage.

L'Entrepreneur aura le droit, dès le début de la Production, de recouvrer totalement
toutes les Dépenses liées à toutes Opérations de Recherche, d'Appréciation et de
Développement, de Production et de Production Economique dans le cadre des
dispositions de l'Article 9 du Contrat de Partage de Production.

7.1.1. Dans les 60 jours suivant la fin de chaque Trimestre, l'Entrepreneur adressera
à ETAP un état des dépenses mentionnées aux Articles 5 et 6 ci-dessus.

De tels états sont destinés à faire ressortir les dépenses cumulées engagées dans le
cadre des budgets annuels.

L'Entrepreneur communiquera au Titulaire, trimestriellement, un état des
enlèvements effectués au cours du Trimestre, au plus tard la première quinzaine qui
suit le Trimestre en question.

7.1.2. En cas de Production et dans les soixante (60) jours suivant la fin de chaque
Trimestre, l'Entrepreneur adressera à ETAP (en plus de l'état relatif aux dépenses
susmentionnées) :

- Un relevé de compte afférent au Pétrole ou Gaz produit, précisant: :

(1) les quantités et valeurs de Pétrole ou Gaz affectés aux fins de recouvrement
des dépenses, conformément aux dispositions de l'Article 9 du Contrat de
Partage de Production,

(2) les quantités et valeurs de Pétrole ou Gaz prélevés au titre de Pétrole ou Gaz
de Partage, conformément aux dispositions de l'Article 10 du Contrat de
Partage de Production,

(3) les quantités de Pétrole ou Gaz revenant à ETAP.

- Un état valorisé des enlèvements effectués sera toutefois, communiqué au Titulaire
dans les vingt (20) jours qui suivent chaque Trimestre, et ce, afin de lui permettre de
respecter ses engagements fiscaux.

7.1.3. Les relevés trimestriels comprenant également la liste et la nature des
dépenses récupérées par l'Entrepreneur au titre de recouvrement des dépenses,
ainsi que la liste des biens et équipements acquis par ETAP conformément aux
dispositions de l'Article 15 du Contrat de Partage de Production. Cette liste
comprendra le détail nécessaire à la tenue adéquate des comptes du Titulaire.

7.2. L'Entrepreneur fournira aussi, une liste détaillant les montants et la nature des
dépenses ainsi que des biens acquis par l'Entrepreneur au titre de la Concession.

Aux fins de la déclaration fiscale à établir par ETAP, au titre de la Concession,
l'Entrepreneur s'engage à fournir par ailleurs, le détail des montants recouvrables et
imputables à la Concession. Etant entendu que cette déclaration se fait sur la .
d'un compte d'exploitation générale, lequel est tenu conformément à
réglementation en vigueur
7.3. Le Titulaire imputera annuellement au compte d'exploitation de la Concession
une fraction des frais généraux d'ETAP égale à cinq pour cent (5 %) du montant
recouvré durant l'Année en question, l'Entrepreneur est délié de toute responsabilité
de l'imputation dudit pourcentage.

7.4. Pour l'établissement des relevés visés aux alinéas 7.1 et 7.2 ci-dessus,
l'Entrepreneur tiendra compte des divers prix de revient des travaux issus de sa
comptabilité analytique, en distinguant les types de dépenses indiqués à l'Article 5 ci-
dessus et en indiquant pour chaque prix de revient le montant et la nature des
dépenses provisionnées. Par dépenses provisionnées, il faut entendre le montant
évalué des travaux réalisés mais non encore facturés qui sera réajusté dès réception
et comptabilisation des factures correspondantes.

L'Entrepreneur s'efforcera de remettre le relevé correspondant au dernier Trimestre
calendaire dans un délai de quarante cinq (45) jours après la fin de celui-ci.

7.5. L'Entrepreneur soumettra à ETAP, à la fin de chaque exercice, un état annuel
récapitulatif des dépenses et coûts engagés pour permettre à ETAP de calculer les
Impôts sur les Bénéfices à acquitter par elle, en conformité avec l'Article 114.1 du
Code.

A la demande de l'Entrepreneur, ETAP fournira les justificatifs attestant le paiement
des impôts acquittés par elle pour le compte de l'Entrepreneur et ce conformément
aux dispositions de l'Article 114.1 du Code.

Article huit : Vérifications

Les vérifications des dépenses et coûts cumulés se feront annuellement par
l'intermédiaire d'un cabinet d'expertise comptable indépendant et agréé mutuellement

par les deux Parties.

Les coûts de ces interventions seront partagés par le Titulaire et l'Entrepreneur à
raison de 50% chacun, et réglées par l'Entrepreneur ; étant entendu que seule la
quote-part d'ETAP sera chargée au compte du Pétrole ou Gaz de Recouvrement.
Toutefois, ETAP peut, si elle le juge utile, procéder à ses frais à des vérifications
directes. Après accord entre les Parties, les ajustements comptables se feront

comme de besoin.

Pour l'Entreprise Tunisienne
d'Activité Pétrolières
t FN

ace Directeur Général

Pour GA.L.A. srl

RL Æ bec

Roberto Bencini

Fait à Tunis, le … ue
En cinq (5) exemplaires
originaux.

Pour Petroceltic Ksar Hadada Ltd
4 (é ee

’ dun Edward Craven

Pour Derwent Resources (Ksar Hadada) Ltd.

CNIL

George Henry Stephen Staley

38
